Citation Nr: 1024639	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  08-05 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of service connection for a low back disability, to 
include as secondary to service connected bilateral knee 
disabilities.

2.  Entitlement to service connection for a low back disability, 
to include as secondary to service connected bilateral knee 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel




INTRODUCTION

The Veteran served on active duty with the United States Air 
Force from October 1974 to October 1979.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision by the Oakland, 
California, Regional Office (RO) of the United States Department 
of Veterans Affairs (VA), which denied service connection for a 
low back disability.

In March 2009 correspondence, the Veteran indicated that he 
desired a hearing before a Veterans Law Judge, to be held at the 
RO.  However, he withdrew that request in an October 2009 
telephone conversation, which has been reduced to writing and 
associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The issue of service connection for a low back disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Service connection for a low back disability was most 
recently denied in an April 1980 rating decision on the grounds 
that no current low back disability was shown.  The decision was 
not appealed and became final in April 1981.

2.  Evidence received since April 1980 was not previously 
considered by agency decision makers, is not cumulative or 
redundant of the evidence already of record, addresses an 
unestablished fact, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence to reopen a claim of service connection 
for a low back disability has been received.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a)(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
The benefit sought on appeal is being granted in full, with 
respect to the issue decided here.  Any error which was committed 
with respect to either the duty to notify or the duty to assist 
was therefore harmless and will not be further discussed.  

II.  New and Material Evidence

Although the RO reopened the claim of service connection for the 
cause of the Veteran's death in the June 2007 statement of the 
case, the Board is required to first consider whether new and 
material evidence had been presented before the merits of claim 
can be considered.  The Board can make an initial determination 
as to whether evidence is "new and material."  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

An appeal consists of a timely filed notice of disagreement in 
writing and, after a statement of the case has been furnished, a 
timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating 
actions from which an appeal is not timely perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  


A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must 
reopen a finally disallowed claim when new and material evidence 
is presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire record.  
Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence 
has been received, the credibility of the evidence, but not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  

Service connection for a low back disability was denied in an 
April 1980 rating decision on the grounds that no current low 
back disability was shown.  There were no residuals of in-service 
complaints.

Since April 1980, the Veteran has submitted copies of VA 
treatment records showing a current diagnosis of degenerative 
joint and disc disease by x-ray.  The Veteran is also regularly 
treated for low back pain, and functional limitation is 
documented in treatment records.  Further, he has alleged that 
the current low back pain is secondary to long-standing bilateral 
knee problems, which are service connected.  Finally, the Veteran 
has been service connected for bilateral arthralgia and 
radiculopathy of the legs; radiculopathy is generally defined as 
pain from the spinal nerve roots.

None of these records existed at the time of the April 1980 
decision, nor had the Veteran alleged secondary service 
connection.  They are, therefore, new.  Moreover, because they 
address the unestablished fact of a current low back disability, 
they are material.  While one radiologist has opined the spine 
problems are age-related, another examiner has associated the 
"radiculopathy" with the knee disabilities.  There remains a 
reasonable possibility of substantiating the claim in light of 
this conflict.

Accordingly, the claim of service connection for a low back 
disability is properly reopened.

Adjudication of the claim does not end with the determination 
that new and material evidence has been received.  The matter 
must now be addressed on a de novo basis.  Additional development 
is required on remand for a full and fair adjudication of the 
underlying service connection claim.


ORDER

New and material evidence having been received, the claim of 
service connection for a low back disability, to include as 
secondary to service connected bilateral knee disabilities, is 
reopened.  To this extent only, the appeal is granted.


REMAND

Remand is required for compliance with VA's duties to notify and 
assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

I.  Notice

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide. 38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The October 2006 notice letter discussed only information on 
secondary service connection, and did not address the direct 
service connection claim.  Further, information on VA policies 
and practices with regard to assignment of effective dates and 
disability evaluations has not been provided.  Legally adequate 
notice should be afforded the Veteran on remand.

II.  Assistance

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

Updated VA treatment records, from July 2008 to the present, 
should be obtained on remand, to ensure a full and complete 
record is present for a VA examiner to review and consider.

Further, a VA spine examination is required, to include a medical 
opinion on the etiology of any current low back disability.  The 
record establishes in-service complaints and treatment, as well 
as current disability.  The possibility of a nexus between the 
two would require examination, but in this case there is the 
added factor of the service connected knees.  The Veteran's 
antalgic gait and chronic knee disabilities are well documented 
and additional disabilities secondary to those impairments have 
been identified.  At least one of those disabilities, on its 
face, appears to include spinal involvement. 


Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is required.)

1.  Provide the Veteran the notice required 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as Court precedent 
(including Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006)), to include notice of 
VA policies and procedures with regard to 
assignment of effective dates and disability 
evaluations.

2.  Obtain updated VA treatment records from 
July 2008 to the present from the Sacramento 
VA medical center and all associated clinics, 
as well as any other VA facility identified 
by the Veteran or in the record.

3.  Schedule the Veteran for a VA spine 
examination.  The claims folder must be 
reviewed in conjunction with the examination.  
The examiner should identify all current 
diagnoses of the lumbar spine, and should 
opine as to whether it is at least as likely 
as not that any diagnosed condition is 
related to the documented in-service low back 
complaints or the service connected bilateral 
knee disabilities.  A full and complete 
rationale for all opinions expressed is 
required.

4.  The RO should review the claims file to 
ensure that the foregoing requested 
development is completed, and arrange for any 
additional development indicated.  The RO 
should then readjudicate the claim on appeal.  
If the benefit sought remains denied, the RO 
should issue an appropriate SSOC and provide 
the Veteran and his representative the 
requisite time period to respond.  The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.  No action is required of the 
appellant unless he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


